DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Chinese Application CN2018107669113 filed on July 12th, 2018).

Response to Amendment
	Applicant filed a first preliminary Amendment on March 3rd, 2021.
	Applicant filed amended Drawings, a clean version of the Specification (with no marked-up copy), and amended the claims.
	Applicant cancelled claims 1 – 18 and presented new claims 19 – 38.

	Applicant filed a second preliminary Amendment on October 19th, 2021 amended the claims.
	Applicant cancelled claims 19 – 38.
	Applicant added new claims 39 – 55.

	The Examiner makes Objections to the Specification and Drawings filed on March 3rd, 2021 as well as refer to the amended Specification and Drawings if Rejections are made.
The pending claims are 39 – 55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 27th, 2021, June 3rd, 2021, September 3rd, 2021, and March 14th, 2022 were filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “1” in Figure 1 [See Specification Paragraph 139].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “S102A”, “S102B”, “S102C” [See Specification Paragraphs 228 – 229 and 231].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “S202A”, “S202B”, “S202C” [See Specification Paragraphs 250 – 255].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “S403A”, “S403B”, “S403C” [See Specification Paragraphs 303 – 306].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “100”, "180", and "210" have both been used to designate “an encoder” [Figures 1, 18, and 20].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “200”, "190", and "220" have both been used to designate “an encoder” [Figures 1, 19, and 21].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to because:
a) In Figure 6A the reference character “y” should read as --Y-- for clarity and consistency with Figure 7A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the Abstract is only a single sentence and is not a series of brief sentences in narrative format.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
a) In Paragraphs 81, 82, and throughout, the multiplication symbol is missing in the products in the expressions given.
b) In Paragraph 119 line 2, the phrase “2(TMC2)” should read as --2 (TMC2)-- for clarity.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “processor […] configured for:” in claims 39 and 45.
Such claim limitation(s) is/are: “memory containing instructions’ in claims 39 and 45.

The Examiner notes “processor” when afforded plain and ordinary meaning would connote sufficient structure to one of ordinary skill in the art.  While Specification Paragraph 140 presents non-limiting embodiments of “memory” and lists “flash memory” possibly raising non-transitory embodiments, since the element is Functionally Analyzed, one of ordinary skill in the art would presume the “memory” claimed is structural and would connote sufficient structure.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 40, 42, 47, and 49 are objected to because of the following informalities:
Regarding claim 40, the claim recites a “first” and “second” occupancy map, but the use of two occupancy maps appears not supported and one of ordinary skill in the art would understand the transformation process claimed occurs within the same map / image (occupancy map / geometry image) instead of two distinct maps thus the claim raises Written Description issues and further does not appear further limiting from the independent claim from which it depends.
Regarding claim 47, see claim 40 which is the encoding apparatus producing the data to be processed by the claimed decoding apparatus thus representing a faithful inverse and thus is similarly Objected.

Regarding claim 42, the claim merely states functions and relationships to a rotation angle, thus fixed matrices or evaluated matrices are within the scope of the claim whereas showings of general formulas for rotation matrices are not necessarily required by the claim as the scope of the claim appears vague and Indefinite.
Regarding claim 49, see claim 42 which is the encoding apparatus producing the data to be processed by the claimed decoding apparatus thus representing a faithful inverse and thus is similarly Objected.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43 – 44 and 50 – 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 43, the matrices claims are incorrect in view of how one of ordinary skill in the art would understand rotation and reflection matrices.  Specification Paragraphs 379 – 409 present without derivation a transformation matrix to perform the rotation claimed.  In view of Figures 7, 10, and 14 one of ordinary skill in the art would notice a reflection occurs and then a rotation occurs.  However, one of ordinary skill in the art would understand the result of the rotation differently as those described in the Specification and claimed.  In view of the prior art cited against claim 43 (Joyce and Texas citations), Joyce presents reflection about the horizontal axis (x-axis in the paper – see Example 4) as             
                
                    
                        
                            
                                
                                    1
                                
                                
                                    0
                                
                            
                            
                                
                                    0
                                
                                
                                    -
                                    1
                                
                            
                        
                    
                
            
         and to rotate about a point by an angle as using the matrix             
                
                    
                        
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            -
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                        
                    
                
            
         for a counterclockwise rotation or in the case of a clockwise rotation the matrix             
                
                    
                        
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            -
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                        
                    
                
            
         (derived from Joyce in view of the Texas paper – see Page 3 multiplying matrices to combine transforms / rotations where one is obvious in view of the other due to negative angle trigonometry identities).
	Thus applying the transforms of reflecting and then performing the rotation would yield in a clockwise rotation:             
                
                    
                        
                            
                                
                                    1
                                
                                
                                    0
                                
                            
                            
                                
                                    0
                                
                                
                                    -
                                    1
                                
                            
                        
                    
                
                ∙
                
                    
                        
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            -
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                        
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            -
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                            
                                
                                    -
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            -
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                        
                    
                
            
         or in a counter clockwise rotation:             
                
                    
                        
                            
                                
                                    1
                                
                                
                                    0
                                
                            
                            
                                
                                    0
                                
                                
                                    -
                                    1
                                
                            
                        
                    
                
                ∙
                
                    
                        
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                            
                                
                                    -
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                        
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            -
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                        
                    
                
            
         of which both results are not the same as those being claimed and the Specification lacks any direction in achieving such a result.
	One of ordinary skill in the art in understanding the state of the prior art (Factor C) and affording a high level to one of ordinary skill in the art (Factor D) would understand the lack of predictability in the results being claimed (Factor E) as there is no direction presented in the Specification by the Inventors or Applicants (Factor F) and the lack of working examples (Factor G) as weighing negatively against the claims since the understanding of one of ordinary skill in the art would derive a different result as show above.  Thus, Wands Factors C, D, E, F, and G weight negatively against the claimed matrices.
Regarding claim 50, see claim 43 for similar reasoning as the decoder claimed is the inverse of the encoder of claim 43.
Regarding claims 44 and 51, see claims 43 and 50 respectively for analysis as the matrices are evaluated at particular angles and thus similar reasoning applies as the claims are similarly Rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 39 – 42, 45 – 49, and 52 – 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, et al. (US PG PUB 2021/0176474 A1 referred to as “Kato” throughout), and further in view of Tsai, et al. (US PG PUB 2020/0013235 A1 in which citations will come from the US PG PUB instead of the enabling description in US Provisional Application 62/693,485 including Figures 1 – 2 and Sections 3.5 – 3.8).
Regarding claim 53, see claim 39 which is the apparatus performing the steps of the claimed program.
Regarding claim 54, see claim 45 which is the apparatus performing the steps of the claimed program.
Regarding claim 55, see claim 39 which is the apparatus performing the steps of the claimed program / storage medium.

Regarding claim 39, Kato teaches searching for a rotation angle to place a patch and signaling the patches and rotation selected from an encoder to be decoded.  While Kato addresses selection of transformations / rotations to use, Tsai teaches particular rotations to use and transforming coordinates and changing coordinate systems through reflections and rotations for encoding and later decoding patches.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Kato’s rotation angle search to applying in packing / projecting patches into frames and form the occupancy maps with matrices and suggested computations as taught by Tsai.  The combination teaches
a memory containing instructions [Kato Figure 22 (see at least reference characters 902 and 903) as well as Paragraphs 276 – 283 (programs stored on memories)]; and
a processor, in communication with the memory and upon execution of the instructions, is configured for [Kato Figure 22 (see at least reference characters 900 and 901) as well as Paragraphs 276 – 283 (CPU to execute programs on a memory)]:
obtain a plurality of patches from a point cloud [See next limitation for citations], wherein the patches comprise a current patch [Kato Figures 2, 7, 8, and 10 (see at least reference characters 100, 111, 151, S100 and S101) as well as Paragraphs 109 – 115 (forming patches form the point cloud data), 123 – 128 (placement of patches to form the occupancy map), and 145 – 146 (method step to decompose patches)],
wherein second coordinates (x2, y2) of a second point of the current patch in a second coordinate system is transformed to first coordinates (x1, y1) of a first point of the current patch in a first coordinate system, and wherein the first coordinates (x1, y1) of the first point of the current patch in the first coordinate system are obtained based on the second coordinates (x2, y2) of the second point of the current patch in the second coordinate system and the transform matrix [Kato Figures 3 (see the search over rotation and invertible transform methods listed), 11 – 12 (searching of optimal patch placement with coordinate / position / placement considerations – to combine with Tsai’s coordinate teachings and transforms), 15 – 21 (see the search for rotation of patches and at least reference characters S306, S307, S311, S506, S507, S511, S531, and S533) as well as Paragraphs 81 – 82 (rotation angle to be determined – similar to Paragraphs 97 – 99), 119 – 123 (inversion and rotation parameters determined for patch placement), 160 – 169 (searching for transformation (rotation and inversion / flipping of the patch which as obvious transformations to apply as would be readily recognized by one of ordinary skill in the art)), 212 – 217 (method to determine flipping and rotating the patch – to combine with matrices of Tsai), 254 – 257 (method to determine flipping and rotating the patch – to combine with matrices of Tsai), and  266 – 270 (searching for optimal patch placement of the patch in view of previous embodiment conducting the search); Tsai Figures 4 – 7 (see at least reference characters 602, 603, and 610) and 10 – 11 as well as Paragraphs 51 – 61 (the (u,v) and (x,y) coordinates used render obvious the claimed coordinates and the transformed coordinates and see at least Equation 1 and Tables 1 – 2 in which rotation matrices and shifts are applied render obvious the coordinates claimed of the patch being placed in an image) and 62 – 67 (determining if the encoder inverted the image as described in Paragraphs 53 – 58 and associated signaling of the transformations)];
generate a syntax element indicating a transform matrix for a current patch [Tsai Figures 4 – 8 (patch placement) and 10 – 11 (how many indices to select from to place a patch with reflect / rotation consideration) as well as Tables 1 and 2 (see the “Idx” in Table 2 at least) as well as Paragraphs 34 and 37 – 42 (tables to store index values relating to patch placement in an image which is compressed / encoded to form a bitstream see further Paragraphs 43 – 46), 51 – 61 (store / encode index of orientation of the rotation / transformation matrix applied to the current patch where Paragraphs 62 – 66 teach compressing the index / multiplexing into the bitstream)];
encode the syntax element into a bitstream [See previous limitation regarding the generation of the syntax element and additionally Kato Figures 3 and 7 (see at least reference characters 113 – 117 (compression / encoding information about the patches to multiplex into a bitstream) as well as Paragraph 48 and 53 – 57  (obvious to one of ordinary skill in the art to encode indices, rotations, and matrices as syntax elements), 120, and 196 – 200 (multiplexing encoded data and parameters into a bitstream)]; and
store the bitstream for communication toward a point cloud decoder [Kato Figures 8 – 9 and 15 – 16 (encoders form a bitstream taken as input to the decoder as well as reference character 211) as well as Paragraphs 130 – 133 (demultiplexing encoded data), 285 – 292 (embodiments / applications) and 294 – 295 (storing bit streams on media for transmission between encoders and decoders)].
The motivation to combine Tsai with Kato is to combine features in the same / related field of invention of encoding / decoding patches related to point clouds [Tsai Paragraphs 2 – 3] in order to improve packing of the patches in 2D images and occupancy maps for better compression [Tsai Paragraphs 6 – 8 where the Examiner also observes KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Kato and Tsai which will be used throughout the Rejection.

Regarding claim 40, Kato teaches searching for a rotation angle to place a patch and signaling the patches and rotation selected from an encoder to be decoded.  While Kato addresses selection of transformations / rotations to use, Tsai teaches particular rotations to use and transforming coordinates and changing coordinate systems through reflections and rotations for encoding and later decoding patches.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Kato’s rotation angle search to applying in packing / projecting patches into frames and form the occupancy maps with matrices and suggested computations as taught by Tsai.  The combination teaches
project the current patch from a three-dimensional space to a two-dimensional space to obtain a first occupancy map of the current patch [Kato Figures 2, 4, and 6 – 8 as well as Paragraphs 107 – 113 (projecting 3D data into 2D image data and determining the associated maps including the occupancy map) and 122 – 125 (forming the occupancy map with projected patches from 3D data to 2D); Tsai Figures 3 – 5 as well as Paragraphs 35 – 40 (projection techniques for patches from 3D data to 3D data with rotation data tested as part of the projection to determine – to combine with Paragraphs 51 – 61 which further teaches projection in an occupancy map)]; and 
obtain a second occupancy map of the current patch, wherein second coordinates (x2, y2) of a second point in the second occupancy map of the current patch are obtained based on first coordinates (x1, y1) of a first point in the first occupancy map of the current patch and the transform matrix, wherein the second coordinates (x2, y2) of the second point in the second occupancy map of the current patch corresponds to the second coordinates (x2, y2) of the second point of the current patch in the second coordinate system, and wherein the first coordinates (x1, y1) of the first point in the first occupancy map of the current patch corresponds to the first coordinates (x1, y1) of the first point of the current patch in the first coordinate system [Kato Figures 3 (see the search over rotation and invertible transform methods listed), 8 (see at least reference characters 151, 152, and 153 where generation of the occupancy map renders obvious first and second occupancy maps), 11 – 12 (see at least reference character S151, S152, and S153 with searching of optimal patch placement with coordinate / position / placement considerations – to combine with Tsai’s coordinate teachings and transforms where the search renders obvious the first and second occupancy maps claimed (each iteration / angle search considered a different occupancy map)), 15 – 21 (see the search for rotation of patches and at least reference characters S306, S307, S311, S506, S507, S511, S531, and S533) as well as Paragraphs 81 – 82 (rotation angle to be determined – similar to Paragraphs 97 – 99), 119 – 127 (iteration over inversion and rotation parameters determined for patch placement in determining occupancy map), 160 – 169 (searching for transformation), 212 – 217 (to combine with matrices of Tsai), 254 – 257 (to combine with matrices of Tsai), and 266 – 270 (searching for optimal patch placement of the patch conducting the search rendering obvious first and second occupancy maps); Tsai Figures 4 – 7 (see at least reference characters 601, 602, 603, and 610) and 10 – 11 as well as Paragraphs 44 – 47, 51 – 61 (the (u,v) and (x,y) coordinates used render obvious those claimed and see at least Equation 1 and Tables 1 – 2 in which rotation matrices and shifts are applied render obvious the coordinates claimed of the patch being placed in an image and further the maps / image generated render obvious the “first” and “second” feature claimed as each index value tested / iterated through is a different map (e.g. occupancy map)) and 62 – 67 (determining if the encoder inverted the image as described in Paragraphs 53 – 58 and associated signaling of the transformations)].
See claim 39 for the motivation to combine Kato and Tsai.

Regarding claim 41, Kato teaches searching for a rotation angle to place a patch and signaling the patches and rotation selected from an encoder to be decoded.  While Kato addresses selection of transformations / rotations to use, Tsai teaches particular rotations to use and transforming coordinates and changing coordinate systems through reflections and rotations for encoding and later decoding patches.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Kato’s rotation angle search to applying in packing / projecting patches into frames and form the occupancy maps with matrices and suggested computations as taught by Tsai.  The combination teaches
wherein the transform matrix is a rotation matrix, and wherein the rotation matrix corresponds to a rotation angle θ of the current patch [Kato Figures 7 – 8 and 10 (see at least reference characters 151, 152, S127, S151, S152, and S153), 17, and 20 as well as Paragraphs 161 – 168 (searching through rotation angles to transform patch into the occupancy map), 211 – 215 (searching to optimize rotation angle), 252 – 257 (rotation angle searched to place patch in occupancy map); Tsai Figures 3 – 5 (exemplary rotation angles shown), 8, and 10 – 11 (flowcharts test angle for rotation) as well as Paragraphs 31 – 38 (angles tested), and 53 – 61 (see at least Tables 1 and 2 listing various rotation angles and corresponding transform matrices to use to perform the rotation and further the index is a function of the rotation angle)].
See claim 39 for the motivation to combine Kato and Tsai.

Regarding claim 42, Kato teaches searching for a rotation angle to place a patch and signaling the patches and rotation selected from an encoder to be decoded.  While Kato addresses selection of transformations / rotations to use, Tsai teaches particular rotations to use and transforming coordinates and changing coordinate systems through reflections and rotations for encoding and later decoding patches.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Kato’s rotation angle search to applying in packing / projecting patches into frames and form the occupancy maps with matrices and suggested computations as taught by Tsai.  The combination teaches
wherein the rotation matrix is either:
determined based on the rotation angle θ [See next limitation for citations]; or
determined based on a functional relationship of the rotation angle θ [Kato Figures 7 – 8 and 10 (see at least reference characters 151, 152, S127, S151, S152, and S153), 17, and 20 as well as Paragraphs 161 – 168 (searching through rotation angles to transform patch into the occupancy map), 211 – 215 (searching to optimize rotation angle), 252 – 257 (rotation angle searched to place patch in occupancy map); Tsai Figures 3 – 5 (exemplary rotation angles shown), 8, and 10 – 11 (flowcharts test angle for rotation and determine corresponding matrices) as well as Paragraphs 31 – 38 (angles tested), and 53 – 61 (see at least Tables 1 and 2 listing various rotation angles and corresponding rotation matrices to perform the rotation and Equation 1 in Paragraph 56 applying the rotation matrix to the patch coordinates)].
See claim 39 for the motivation to combine Kato and Tsai.

Regarding claim 45, Kato teaches searching for a rotation angle to place a patch and signaling the patches and rotation selected from an encoder to be decoded.  While Kato addresses selection of transformations / rotations to use, Tsai teaches particular rotations to use and transforming coordinates and changing coordinate systems through reflections and rotations for encoding and later decoding patches.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Kato’s rotation angle search to applying in packing / projecting patches into frames and form the occupancy maps with matrices and suggested computations as taught by Tsai.  The Examiner observes Kato at least in Figures 7 and 9, 15 – 16, and 19 as well as Paragraphs 7 – 10, 62 – 65, and 130 – 132 teach decoding encoded data and processing the bitstream created by the encoder rendering obvious the decoder as the inverse process of the encoder thus encoder citations may be included in the rejection of a decoder as the decoder is the faithful inverse of the encoder as readily recognized by one of ordinary skill in the art.  The combination teaches
a memory containing instructions [Kato Figure 22 (see at least reference characters 902 and 903) as well as Paragraphs 276 – 283 (programs stored on memories)]; and
a processor, in communication with the memory and upon execution of the instructions, is configured to [Kato Figure 22 (see at least reference characters 900 and 901) as well as Paragraphs 276 – 283 (CPU to execute programs on a memory)]:
reconstruct a point cloud comprising one or more patches [See next limitation for citations], wherein the one or more patches comprise a current patch [Kato Figures 9 and 17 (see at least reference character 217) as well as Paragraphs 132 – 136 (reconstructing the point cloud by decoding the patches), 139 – 142 (decoding images for point cloud to display), and 203 – 206 (unpacking to decode images for point cloud reconstruction)], wherein the reconstructing process comprises:
transforming second coordinates (x2, y2) of a second point of the current patch in a second coordinate system to first coordinates (x1, y1) of a first point of the current patch in a first coordinate system, wherein the first coordinates (x1, y1) of the first point of the current patch in the first coordinate system are obtained based on the second coordinates (x2, y2) of the second point of the current patch in the second coordinate system and a transform matrix [See claim 39 “wherein second coordinates …” limitation for citations of Kato and Tsai and additionally Kato Figures 8 – 9, 16, and 19 (see at least reference characters 151 – 153, 216 and S406) as well as Paragraphs 119 – 123 (encoding inverse rotation parameter for decoder), 139, 152, 201 – 205, and 235 – 241 (using the inverse rotation matrix / having the angle to undo the rotation from the encoder); Tsai Figure 9 (see at least reference characters 903, 906, and 908) as well as Paragraphs 60 – 66 (signaling transform matrices to the decoder to rotate / transform patches)].
See claim 39 for the motivation to combine Kato and Tsai as claim 39 is the encoder claim generating the occupancy map and rotation / transformation of patches to be processed by the faithful inverse decoding claim and thus similar motivation exists.

Regarding claim 46, Kato teaches searching for a rotation angle to place a patch and signaling the patches and rotation selected from an encoder to be decoded.  While Kato addresses selection of transformations / rotations to use, Tsai teaches particular rotations to use and transforming coordinates and changing coordinate systems through reflections and rotations for encoding and later decoding patches.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Kato’s rotation angle search to applying in packing / projecting patches into frames and form the occupancy maps with matrices and suggested computations as taught by Tsai.  The Examiner observes Kato at least in Figures 7 and 9, 15 – 16, and 19 as well as Paragraphs 7 – 10, 62 – 65, and 130 – 132 teach decoding encoded data and processing the bitstream created by the encoder rendering obvious the decoder as the inverse process of the encoder thus encoder citations may be included in the rejection of a decoder as the decoder is the faithful inverse of the encoder as readily recognized by one of ordinary skill in the art.  The combination teaches
wherein the processor is further configured to reconstruct geometry information of the point cloud based on one or more first occupancy maps of one or more patches in the point cloud [Kato Figures 9, 17, and 19 (see at least reference characters 215, 217, 405, and S405) as well as Paragraphs 132 – 136 137 – 142 (decoding images including occupancy map for reconstruction of the point cloud to display), 203 – 206 (unpacking to decode images for point cloud reconstruction), and 235 – 241 (decoding occupancy map to use for 3D reconstruction); Tsai Figure 9 (see at least reference characters 903, 906, and 908) as well as Paragraphs 60 – 66 (signaling transform matrices to the decoder to rotate / transform patches and reconstruct including processing occupancy maps)].
See claim 45 for the motivation to combine Kato and Tsai.

Regarding claim 47, Kato teaches searching for a rotation angle to place a patch and signaling the patches and rotation selected from an encoder to be decoded.  While Kato addresses selection of transformations / rotations to use, Tsai teaches particular rotations to use and transforming coordinates and changing coordinate systems through reflections and rotations for encoding and later decoding patches.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Kato’s rotation angle search to applying in packing / projecting patches into frames and form the occupancy maps with matrices and suggested computations as taught by Tsai.  The Examiner observes Kato at least in Figures 7 and 9, 15 – 16, and 19 as well as Paragraphs 7 – 10, 62 – 65, and 130 – 132 teach decoding encoded data and processing the bitstream created by the encoder rendering obvious the decoder as the inverse process of the encoder thus encoder citations may be included in the rejection of a decoder as the decoder is the faithful inverse of the encoder as readily recognized by one of ordinary skill in the art.  The combination teaches
wherein the first coordinates (x1, y1) of the first point of the current patch corresponds to first coordinates (x1, y1) of a first point in a first occupancy map of the current patch, and wherein the second coordinates (x2, y2) of the second point of the current patch corresponds to second coordinates (x2, y2) of a second point in a second occupancy map of the current patch [See claim 40 “wherein second coordinates …” limitation for citations of Kato and Tsai and additionally Kato Figures 8 – 9, 16, and 19 (see at least reference characters 151 – 153, 216 and S406) as well as Paragraphs 119 – 123 (encoding inverse rotation parameter for decoder), 139, 152, 201 – 205, and 235 – 241 (using the inverse rotation matrix / having the angle to undo the rotation from the encoder; Tsai Figure 9 (see at least reference characters 903, 906, and 908) as well as Paragraphs 60 – 66 (signaling transform matrices to the decoder to rotate / transform patches)].
See claim 45 for the motivation to combine Kato and Tsai.

Regarding claim 48, Kato teaches searching for a rotation angle to place a patch and signaling the patches and rotation selected from an encoder to be decoded.  While Kato addresses selection of transformations / rotations to use, Tsai teaches particular rotations to use and transforming coordinates and changing coordinate systems through reflections and rotations for encoding and later decoding patches.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Kato’s rotation angle search to applying in packing / projecting patches into frames and form the occupancy maps with matrices and suggested computations as taught by Tsai.  The Examiner observes Kato at least in Figures 7 and 9, 15 – 16, and 19 as well as Paragraphs 7 – 10, 62 – 65, and 130 – 132 teach decoding encoded data and processing the bitstream created by the encoder rendering obvious the decoder as the inverse process of the encoder thus encoder citations may be included in the rejection of a decoder as the decoder is the faithful inverse of the encoder as readily recognized by one of ordinary skill in the art.  The combination teaches
wherein the transform matrix is a rotation matrix, and wherein the rotation matrix corresponds to a rotation angle θ of the current patch [See claim 41 for citations as the same / similar limitation is recited for the encoder].
See claim 45 for the motivation to combine Kato and Tsai.

Regarding claim 49, Kato teaches searching for a rotation angle to place a patch and signaling the patches and rotation selected from an encoder to be decoded.  While Kato addresses selection of transformations / rotations to use, Tsai teaches particular rotations to use and transforming coordinates and changing coordinate systems through reflections and rotations for encoding and later decoding patches.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Kato’s rotation angle search to applying in packing / projecting patches into frames and form the occupancy maps with matrices and suggested computations as taught by Tsai.  The Examiner observes Kato at least in Figures 7 and 9, 15 – 16, and 19 as well as Paragraphs 7 – 10, 62 – 65, and 130 – 132 teach decoding encoded data and processing the bitstream created by the encoder rendering obvious the decoder as the inverse process of the encoder thus encoder citations may be included in the rejection of a decoder as the decoder is the faithful inverse of the encoder as readily recognized by one of ordinary skill in the art.  The combination teaches
wherein the rotation matrix is either:
determined based on the rotation angle θ [See next limitation for citations]; or
determined based on a functional relationship of the rotation angle θ [See claim 42 for citations as the same / similar limitation is recited for the encoder].
See claim 45 for the motivation to combine Kato and Tsai.

Regarding claim 52, Kato teaches searching for a rotation angle to place a patch and signaling the patches and rotation selected from an encoder to be decoded.  While Kato addresses selection of transformations / rotations to use, Tsai teaches particular rotations to use and transforming coordinates and changing coordinate systems through reflections and rotations for encoding and later decoding patches.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Kato’s rotation angle search to applying in packing / projecting patches into frames and form the occupancy maps with matrices and suggested computations as taught by Tsai.  The Examiner observes Kato at least in Figures 7 and 9, 15 – 16, and 19 as well as Paragraphs 7 – 10, 62 – 65, and 130 – 132 teach decoding encoded data and processing the bitstream created by the encoder rendering obvious the decoder as the inverse process of the encoder thus encoder citations may be included in the rejection of a decoder as the decoder is the faithful inverse of the encoder as readily recognized by one of ordinary skill in the art.  The combination teaches
wherein the processor is further configured for parsing a bitstream to obtain a syntax element, and wherein the syntax element indicates the transform matrix for the current patch [See claim 39 “generate a syntax element …” and “encode …” limitations for citations of Kato and Tsai and additionally Kato Figures 8 – 9, 16, and 19 (see at least reference characters 151 – 153, 216 and S406) as well as Paragraphs 119 – 123 (encoding inverse rotation parameter for decoder), 139, 152, 201 – 205, and 235 – 241 (using the inverse rotation matrix / having the angle to undo the rotation from the encoder); Tsai Figure 9 (see at least reference characters 903, 906, and 908) as well as Paragraphs 55 – 66 (signaling transform matrices and index values used to the decoder to rotate / transform patches including Tables 1 and 2)]
See claim 45 for the motivation to combine Kato and Tsai.

Claim(s) 43 – 44 and 50 – 51 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, Tsai, and further in view of Joyce (“Some linear transformations on R2” Fall 2013 referred to as “Joyce” throughout and found at: https://www2.clarku.edu/faculty/djoyce/ma130/lintrans2.pdf) and “Geometric Transformations” (NPL found at https://web.ma.utexas.edu/users/gilbert/M340L/LA05GeometricTrans.pdf and referred to as “Texas” throughout where the NPL is afforded a date of January 2013).
Regarding claim 50, the claim is the inverse of the encoding performed in claim 43 and additionally recites the same / similar features and thus is similarly Rejected.
Regarding claim 51, the claim is the inverse of the encoding performed in claim 44 and additionally recites the same / similar features and thus is similarly Rejected.

Regarding claim 43, Kato teaches searching for a rotation angle to place a patch and signaling the patches and rotation selected from an encoder to be decoded.  While Kato addresses selection of transformations / rotations to use, Tsai teaches particular rotations to use and transforming coordinates and changing coordinate systems through reflections and rotations for encoding and later decoding patches.  Joyce teaches specific rotation and reflection matrices with serval examples to combine the matrices to elaborate on the teaches and understandings supporting Tsai.  Texas teaches rotation and reflection matrices fundamentals and treatments on combining operations similar to Joyce with a different approach and more clear teaching of taking products to combine rotation and reflection transformation matrices.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Kato’s rotation angle search to applying in packing / projecting patches into frames and form the occupancy maps with matrices and suggested computations as taught by Tsai with the understanding of rotation and reflection matrices as taught by Joyce and Texas.  The combination teaches
the rotation matrix is represented as                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        cos
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                            
                                                -
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                            
                                                -
                                                
                                                    
                                                        cos
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     [Tsai Paragraphs 53 – 61 (see at least Tables 1 and 2) where one of ordinary skill in the art understands Tsai’s matrices as being evaluated as a particular point and further in view of Joyce in Examples 3 and 11 teach a general rotation matrix and Texas in Pages 3 – 4 teach combining the rotation matrix with reflections rendering the claim obvious (see the 112a Rejection for further analysis and incorporated into this limitation’s Rejection)].
See claim 39 for the motivation to combine Kato and Tsai.
The motivation to combine Joyce with Tsai and Kato is to combine features in the same / related field of invention to elaboration on the rotations taught by Kato and Tsai (see at least claims 39 and 40 for citations) in order to combine known techniques to yield predictable results [Joyce Page 1 where the Examiner observes KSR Rationales (A) or (C) or (G) are also applicable].
The motivation to combine Texas with Joyce, Tsai, and Kato is to combine features in the same / related field of invention to elaboration on the rotations taught by Kato and Tsai (see at least claims 39 and 40 for citations) in order to combine known techniques to yield predictable results [Texas Page 1 where the Examiner observes KSR Rationales (A) or (C) or (G) are also applicable]
This is the motivation to combine Kato, Tsai, Joyce, and Texas which will be used throughout the Rejection.

Regarding claim 44, Kato teaches searching for a rotation angle to place a patch and signaling the patches and rotation selected from an encoder to be decoded.  While Kato addresses selection of transformations / rotations to use, Tsai teaches particular rotations to use and transforming coordinates and changing coordinate systems through reflections and rotations for encoding and later decoding patches.  Joyce teaches specific rotation and reflection matrices with serval examples to combine the matrices to elaborate on the teaches and understandings supporting Tsai.  Texas teaches rotation and reflection matrices fundamentals and treatments on combining operations similar to Joyce with a different approach and more clear teaching of taking products to combine rotation and reflection transformation matrices.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Kato’s rotation angle search to applying in packing / projecting patches into frames and form the occupancy maps with matrices and suggested computations as taught by Tsai with the understanding of rotation and reflection matrices as taught by Joyce and Texas.  The combination teaches
the rotation matrix is represented as                         
                            
                                
                                    
                                        
                                            
                                                1
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                -
                                                1
                                            
                                        
                                    
                                
                            
                        
                     wherein the rotation angle θ is 0° [Tsai Paragraphs 53 – 61 (see at least Table 2 where idx = 6 yields the same rotation matrix) and in view of at least Joyce Examples 3, 4, and 11 as well as Texas Pages 2 – 4 render obvious the evaluation of such a matrix (see the 112a Rejection for further analysis and incorporated into this limitation’s Rejection)];
the rotation matrix is represented as                         
                            
                                
                                    
                                        
                                            
                                                0
                                            
                                            
                                                -
                                                1
                                            
                                        
                                        
                                            
                                                1
                                            
                                            
                                                0
                                            
                                        
                                    
                                
                            
                        
                     wherein the rotation angle θ is 90° [Tsai Paragraphs 53 – 61 (see at least Table 2 where idx = 1 yields the same rotation matrix) and in view of at least Joyce Examples 3, 4, and 11 as well as Texas Pages 2 – 4 render obvious the evaluation of such a matrix (see the 112a Rejection for further analysis and incorporated into this limitation’s Rejection)];
the rotation matrix is represented as                         
                            
                                
                                    
                                        
                                            
                                                -
                                                1
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                            
                        
                     wherein the rotation angle θ is 180° [Tsai Paragraphs 53 – 61 (see at least Table 2 where idx = 4 yields the same rotation matrix) and in view of at least Joyce Examples 3, 4, and 11 as well as Texas Pages 2 – 4 render obvious the evaluation of such a matrix (see the 112a Rejection for further analysis and incorporated into this limitation’s Rejection)];
the rotation matrix is represented as                         
                            
                                
                                    
                                        
                                            
                                                0
                                            
                                            
                                                1
                                            
                                        
                                        
                                            
                                                -
                                                1
                                            
                                            
                                                0
                                            
                                        
                                    
                                
                            
                        
                     wherein the rotation angle θ is 270° [Tsai Paragraphs 53 – 61 (see at least Table 2 where idx = 3 yields the same rotation matrix) and in view of at least Joyce Examples 3, 4, and 11 as well as Texas Pages 2 – 4 render obvious the evaluation of such a matrix (see the 112a Rejection for further analysis and incorporated into this limitation’s Rejection)];
See claim 43 for the motivation to combine Kato, Tsai, Joyce, and Texas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mammou, et al. (US PG PUB 2019/0311500 A1 referred to as “Mammou” throughout) in Figures 4 – 5 and Paragraphs 272 – 290 discuss patch placement and formation of occupancy maps.  Wang, et al. (US PG PUB 2020/0074593 A1 referred to as “Wang” throughout) teaches in Figure 1 (see at least reference character 102) and 3 rotation considerations in a related field of invention of packing segments from panorama images.

References which may raise ODP issues based on amendment made to the claims include: Zakharchenko, et al. (US PG PUB 2021/0337237 A1 referred to as “Zak” throughout) and Zhang, et al. (US PG PUB 2021/0304443 A1 referred to as “Zhang” throughout) in view of at least claims 15 and 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487